Citation Nr: 1731960	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagus.


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1984 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an evaluation in excess of 30 percent for the Veteran's hiatal hernia with GERD and Barrett's esophagus.  
This matter was previously before the Board in January 2017, when it was remanded for additional development.  It has since been returned to the Board for further appellate consideration. 

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159.

The Veteran's claim for an increased rating for his service-connected hiatal hernia with GERD and Barrett's esophagus must be remanded in order to obtain additional VA treatment records and conduct another examination.  In connection with the Board's January 2017 remand instructions, the Veteran was afforded a VA examination in February 2017.  However, the Veteran later submitted partial VA treatment records from June 2017 that seem to indicate that his condition may have worsened since that time.  These partial records include a handwritten note from the Veteran that he is scheduled for a gastrointestinal procedure in August 2017.  As this suggests the existence of relevant VA medical evidence not currently of record, remand is necessary in order to obtain any and all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, as the newly submitted evidence suggests that the Veteran's condition has worsened, another VA examination is necessary to determine the current severity of his hiatal hernia with GERD and Barrett's esophagus, especially in light of any additional gastrointestinal procedures.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all VA treatment records from the Salisbury VA Medical Center or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Upon completion of any scheduled gastrointestinal procedures, schedule the Veteran for a VA examination to determine the current severity of his hiatal hernia with GERD and Barrett's esophagus.  The claims folder must be made available to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail.

The examiner should specifically indicate the presence, frequency, and severity, of any of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for his hiatal hernia with GERD and Barrett's esophagus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


